Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Katherine C. Stuckman, Reg. No. 74651 on 03/12/2021.
The application has been amended as follows:
1.	(Currently Amended) A method for execution by a managing unit that includes a processor, the method comprises:
receiving log information from a plurality of entities of a distributed storage network (DSN) for storage in a vault of the DSN;
detecting an error condition with regards to at least one of the plurality of entities;
generating error correlation information that includes an identified at least one of the plurality of entities based on the error condition and the log information, wherein generating the error correlation information is based on:
retrieving the log information from the vault; and
identifying a pattern of the log information with a correlation factor greater than a correlation threshold level; and
issuing a message to the plurality of entities of the DSN that indicates a DSN configuration change based on the error correlation information.

7. 	(Cancelled) 


	at least one processor;
at least one memory that stores operational instructions that, when executed by the at least one processor, cause the processing system to: 
receive log information from a plurality of entities of a distributed storage network (DSN) for storage in a vault of the DSN;
detect an error condition with regards to at least one of the plurality of entities;
generate error correlation information that includes an identified at least one of the plurality of entities based on the error condition and the log information, wherein generating the error correlation information is based on:
retrieving the log information from the vault; and
identifying a pattern of the log information with a correlation factor greater than a correlation threshold level; and
issue a message to the plurality of entities of the DSN that indicates a DSN configuration change based on the error correlation information.

Regarding to claim 14: 
Please remove the strikethrough line on number 14 as following:
“

16.	(Cancelled) 

20.	(Currently Amended) A computer readable storage medium comprises:
at least one memory section that stores operational instructions that, when executed by a processing system of a distributed storage network (DSN) that includes a processor and a memory, causes the processing system to:
receive log information from a plurality of entities of the DSN for storage in a vault of the DSN;

generate error correlation information that includes an identified at least one of the plurality of entities based on the error condition and the log information, wherein generating the error correlation information is based on:
retrieving the log information from the vault; and
identifying a pattern of the log information with a correlation factor greater than a correlation threshold level; and
issue a message to the plurality of entities of the DSN that indicates a DSN configuration change based on the error correlation information.

REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
In view of the Applicant’s amendments and in view of updated searches, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements in the independent claims 1, 11 and 20. 
Dependent claims are allowable because they depend from allowable base claims.	
Updated searches for prior arts including Non Patent Literature have been conducted by Examiner.  None of the prior arts of record teaches or suggests the claimed invention.  Claims 1-6, 8-15 and 17-20 are allowed.	
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153